Per Curiam.
From the record before ns it affirmatively appears that the defendants have failed to defend with proper diligence against the appeal of the plaintiff from the judgment of the sixth Circuit Court. Accordingly, under authority contained in Practice Book § 696, specifically applicable to our appellate procedures under the provisions of Practice Book § 1023, on our own motion we set aside the judgment below and the case is remanded with direction to render judgment sustaining the appeal and that costs be taxed against the defendants and with further direction that judgment by default be entered against both defendants.
It is so ordered.
Dearington, Kinmonth and Macdonald, Js., participated in this decision.